ON MOTION

ORDER

The court has received a certified copy of the judgment from the clerk of the Supreme Court of the United States in Pall Corp. v. PTI Techs. Inc., 535 U.S. 1109, 122 S.Ct. 2324, 153 L.Ed.2d 152 (2002). The Supreme Court vacated this court’s judgment in Pall Corp., 259 F.3d 1383 (Fed.Cir.2001), and remanded for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002). The parties then filed a joint stipulation for dismissal with prejudice.1
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is recalled and the appeal is reinstated.
(2) The case shall be returned for consideration to the original merits panel.
(3) The joint stipulation for dismissal is granted.
(4) Each side shall bear its own costs.

. N.B. It is not this court’s usual practice, when granting joint motions to remand or dismiss, to state whether the order is granted with or without prejudice.